Having considered the petition and the attached documents,
                 we conclude that petitioner has not demonstrated that our intervention by
                 way of extraordinary relief is warranted.       See NRS 34.160; NRS 34.320;
                 Pan, 120 Nev. at 228, 88 P.3d at 844. Specifically, petitioner failed to
                 demonstrate that the district court denied a motion to disqualify, made in
                 compliance with the statute. See NRS 1.235(1) (requiring that an affidavit
                 in support of a motion to disqualify a district court judge "be accompanied
                 by a certificate of the attorney of record that the affidavit is filed in good
                 faith" if the party seeking disqualification is represented by counsel).
                 Accordingly, we
                              ORDER the petition DENIED.'




                                                                Hardesty


                                                               pc
                                                                Parraguirre




                       1 We   direct the clerk of this court to file petitioner's August 28, 2012,
                 motion to waive the filing fee and we conclude that no action is necessary
                 on this motion as the filing fee has since been paid. We also direct the
                 clerk of this court to file petitioner's January 4, 2013, letter; January 7,
                 2013, letter; and January 30, 2013, notice, and we conclude that no action
                 is necessary on these documents. Lastly, we direct the clerk of this court
                 to file petitioner's August 29, 2012, documents, which we have considered
                 in resolving this petition.

SUPREME COURT
      OF
    NEVADA
                                                         2
(0) 1947A m1 0
                cc: Hon. Robert W. Lane, District Judge
                     Mark Harrison Perkins
                     Nye County District Attorney
                     Nye County Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A